DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 21 January 2022.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest the receiver being further configured to receive a further notification from the PCEF indicating that the video service has reached a particular stage, wherein the particular stage of the video service is at least one of the end of a buffering phase and the beginning of a playout phase, as recited in independent claims 1, 6, 10, and 20.

With regards to claims 1, 6, 10, and 20, the closest prior art reference of record, Li et al. (US Publication 2013/0016624), discloses performing Quality of Service (QoS) throttling for mobile devices. The network element includes a control system that monitors usage of the mobile device that is accessing the data services. The network element further includes a policy system that identifies that the usage of the mobile device reaches a usage threshold, and determines a reduced QoS responsive to reaching the usage threshold. The control system then downgrades the QoS provided to the mobile device for data services based on the reduced QoS. The policy system may further send a notification to the mobile device that the QoS is reduced.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472    

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472